Case 8:18-bk-14261-CB Doc 3-1 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
               Supplement Wet signature BK l Part 2 Page 1 of 17
Case 8:18-bk-14261-CB Doc 3-1 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
               Supplement Wet signature BK l Part 2 Page 2 of 17
Case 8:18-bk-14261-CB Doc 3-1 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
               Supplement Wet signature BK l Part 2 Page 3 of 17
Case 8:18-bk-14261-CB Doc 3-1 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
               Supplement Wet signature BK l Part 2 Page 4 of 17
Case 8:18-bk-14261-CB Doc 3-1 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
               Supplement Wet signature BK l Part 2 Page 5 of 17
Case 8:18-bk-14261-CB Doc 3-1 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
               Supplement Wet signature BK l Part 2 Page 6 of 17
Case 8:18-bk-14261-CB Doc 3-1 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
               Supplement Wet signature BK l Part 2 Page 7 of 17
Case 8:18-bk-14261-CB Doc 3-1 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
               Supplement Wet signature BK l Part 2 Page 8 of 17
Case 8:18-bk-14261-CB Doc 3-1 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
               Supplement Wet signature BK l Part 2 Page 9 of 17
Case 8:18-bk-14261-CB Doc 3-1 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
               Supplement Wet signature BK l Part 2 Page 10 of 17
Case 8:18-bk-14261-CB Doc 3-1 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
               Supplement Wet signature BK l Part 2 Page 11 of 17
Case 8:18-bk-14261-CB Doc 3-1 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
               Supplement Wet signature BK l Part 2 Page 12 of 17
Case 8:18-bk-14261-CB Doc 3-1 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
               Supplement Wet signature BK l Part 2 Page 13 of 17
Case 8:18-bk-14261-CB Doc 3-1 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
               Supplement Wet signature BK l Part 2 Page 14 of 17
Case 8:18-bk-14261-CB Doc 3-1 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
               Supplement Wet signature BK l Part 2 Page 15 of 17
Case 8:18-bk-14261-CB Doc 3-1 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
               Supplement Wet signature BK l Part 2 Page 16 of 17
Case 8:18-bk-14261-CB Doc 3-1 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
               Supplement Wet signature BK l Part 2 Page 17 of 17
